COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Leroy Stroman v. Graciella Pedraza Stroman

Appellate case number:      01-17-00252-CV

Trial court case number:    88806-F

Trial court:                300th District Court of Brazoria County

      Appellant, Leroy Stroman, has filed in the trial court a notice of appeal and an
“Affidavit of Indigence.” See TEX. R. CIV. P. 145(a), (b); TEX. R. APP. P. 25.1, 26.1. On
May 16, 2017, the trial court clerk filed in this Court a “Certificate of Fact,” stating that
“no contest to affidavit of indigence exists on file.”
       Accordingly, the Clerk of this Court is directed to make an entry in this Court’s
records that appellant is allowed to proceed on appeal without payment of costs. See TEX.
R. CIV. P. 145(a), (f); TEX. R. APP. P. 20.1.
      The clerk’s record and reporter’s record remain due to be filed in this appeal on
May 30, 2017, and are to be filed at no cost to appellant. See TEX. R. CIV. P. 145(a),(c);
TEX. R. APP. P. 20.1, 35.1(a), 35.3(c).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: May 23, 2017